IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-13-00424-CV

                    IN THE INTEREST OF A.K.A., A CHILD


                            From the 74th District Court
                             McLennan County, Texas
                            Trial Court No. 2013-2340-3


                           MEMORANDUM OPINION


       This appeal was referred to mediation on January 9, 2014. An agreed motion to

reverse and render judgment as to attorney’s fees and to dismiss the appeal was filed on

March 5, 2014. The motion was signed by all parties.

       Because we cannot reverse and render a judgment and then dismiss the appeal,

we will seek to accomplish the same objective using a different procedure. The agreed

motion is granted in part. See TEX. R. APP. P. 42.1(a)(2)(A).

       The portion of the trial court’s Order, signed on October 29, 2013, which

provides:

       The judgment, for which let execution issue, is awarded against QUINCY
       J. ACY, and QUINCY J. ACY is ORDERED to pay the fees to Spring R.
        Thummel at 3640 West Waco Drive, Waco, Texas 76710 by cash, cashier's
        check, or money order on or before the 30th day following the entry of this
        order. Spring R. Thummel may enforce this judgment for fees in the
        attorney's own name by any means available for the enforcement of a
        judgment for debt.

is reversed; and judgment is rendered as follows:

        MORGHAN V. MEDLOCK hereby assumes any and all financial
        responsibility relating to the $2,000 award and enforcement of attorney’s
        fees. The Order in the amount of $2,000 shall be timely paid by Appellee,
        MORGHAN V. MEDLOCK, to Spring Thummel at 3640 West Waco Drive,
        Waco, Texas 76710 by cash, cashier’s check, or money order on or before
        the 30th day following the entry of this judgment.

The trial court’s order signed on October 29, 2013 is otherwise affirmed.1


                                                 TOM GRAY
                                                 Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Reversed and rendered in part and affirmed in part
Opinion delivered and filed March 27, 2014
[CV06]




1 Because the Court was unable to grant the entirety of the parties’ motion, the Court has endeavored to
implement the substance of the parties’ agreed motion and Rule 11 agreement to achieve the same result.
If the parties determine that the judgment of the Court does not accomplish the parties’ intended result, a
timely motion for rehearing must be filed which addresses the manner in which the Court can implement
the agreement of the parties within the limitations of the Texas Rules of Appellate Procedure. See TEX. R.
APP. P. 42.1.

In the Interest of A.K.A., a Child                                                                  Page 2